Exhibit 10.37

VANDA PHARMACEUTICALS INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of June 12,
2009, by and between GUNTHER BIRZNIEKS (the “Employee”) and VANDA
PHARMACEUTICALS INC., a Delaware corporation (the “Company”).

1. Duties and Scope of Employment.

(a) Position. For the term of his employment under this Agreement
(“Employment”), the Company agrees to employ the Employee in the position of
Vice President, Therapeutic Area. The Employee shall be subject to the
supervision of, and shall have such authority as is delegated to him by, the
Company’s Chief Executive Officer. The Employee hereby accepts such employment
and agrees to undertake the duties and responsibilities normally inherent in
such position and such other duties and responsibilities as the Board shall from
time to time reasonably assign to him.

(b) Obligations to the Company. During the term of his Employment, the Employee
shall devote his full business efforts and time to the Company. During the term
of his Employment, without the prior written approval of the Company’s board of
directors (the “Board”), the Employee shall not render services in any capacity
to any other person or entity and shall not act as a sole proprietor or partner
of any other person or entity or as a shareholder owning more than five percent
of the stock of any other corporation. The Employee shall comply with the
Company’s policies and rules, as they may be in effect from time to time during
the term of his Employment.

(c) No Conflicting Obligations. The Employee represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement. The
Employee represents and warrants that he will not use or disclose, in connection
with his Employment, any trade secrets or other proprietary information or
intellectual property in which the Employee or any other person has any right,
title or interest and that his Employment as contemplated by this Agreement will
not infringe or violate the rights of any other person or entity. The Employee
represents and warrants to the Company that he has returned all property and
confidential information belonging to any prior employers.

2. Cash and Incentive Compensation.

(a) Salary. The Company shall pay the Employee as compensation for his services
a base salary at a gross annual rate of not less than $156,000. Such salary
shall be payable in accordance with the Company’s standard payroll procedures.
(The annual compensation specified in this Subsection (a), together with any
increases in such compensation that the Company may grant from time to time, is
referred to in this Agreement as “Base Compensation.”)



--------------------------------------------------------------------------------

(b) Incentive Bonuses. The Employee shall be eligible to be considered for an
annual incentive bonus with a target amount equal to 15% of his Base
Compensation (the “Annual Target Bonus”). Such bonus (if any) shall be awarded
based on objective or subjective criteria established in advance by the Board.
The determinations of the Board with respect to such bonus shall be final and
binding. Any incentive bonus for a fiscal year shall in no event be paid later
than 2 1⁄2 months after the close of such fiscal year. Except as provided in
Section 6, the Employee shall not be entitled to an incentive bonus if he is not
employed by the Company on the date when such bonus is payable.

3. Vacation and Employee Benefits. During the term of his Employment, the
Employee shall be eligible for 20 paid vacation days each year in accordance
with the Company’s standard policy for similarly situated employees, as it may
be amended from time to time. During the term of his Employment, the Employee
shall be eligible to participate in any employee benefit plans maintained by the
Company for similarly situated employees, subject in each case to the generally
applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such plan.

4. Business Expenses. During the term of his Employment, the Employee shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder. The Company shall
reimburse the Employee for such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies. Any reimbursement shall (a) be paid
promptly but not later than the last day of the calendar year following the year
in which the expense was incurred, (b) not be affected by any other expenses
that are eligible for reimbursement in any calendar year and (c) not be subject
to liquidation or exchange for another benefit.

5. Term of Employment.

(a) Basic Rule. The Company agrees to continue the Employee’s Employment, and
the Employee agrees to remain in Employment with the Company, from the date of
this Agreement until the date when the Employee’s Employment terminates pursuant
to Subsection (b) or (c) below. The Employee’s Employment with the Company shall
be “at will,” meaning that either the Employee or the Company may terminate the
Employee’s Employment at any time, with or without Cause. Any contrary
representations which may have been made to the Employee shall be superseded by
this Agreement. This Agreement shall constitute the full and complete agreement
between the Employee and the Company on the “at will” nature of the Employee’s
Employment, which may only be changed in an express written agreement signed by
the Employee and a duly authorized officer of the Company (other than the
Employee).

(b) Termination. The Company may terminate the Employee’s Employment at any time
and for any reason (or no reason), and with or without Cause, by giving the
Employee notice in writing. The Employee may terminate his Employment by giving
the Company 14 days’ advance notice in writing. The Employee’s Employment shall
terminate automatically in the event of his death.

 

2



--------------------------------------------------------------------------------

(c) Permanent Disability. The Company may terminate the Employee’s Employment
due to Permanent Disability by giving the Employee 30 days’ advance notice in
writing. In the event that the Employee satisfactorily resumes the performance
of substantially all of his duties hereunder before the termination of his
Employment under this Subsection (c) becomes effective, the notice of
termination shall automatically be deemed to have been revoked.

(d) Rights Upon Termination. Except as expressly provided in Section 6, upon the
termination of the Employee’s Employment pursuant to this Section 5, the
Employee shall only be entitled to the compensation, benefits and reimbursements
described in Sections 2, 3 and 4 for the period preceding the effective date of
the termination. The payments under this Agreement shall fully discharge all
responsibilities of the Company to the Employee.

(e) Termination of Agreement. This Agreement shall terminate when all
obligations of the parties hereunder have been satisfied. The termination of
this Agreement shall not limit or otherwise affect any of the Employee’s
obligations under Section 7.

6. Termination Benefits.

(a) General Release. Any other provision of this Agreement notwithstanding,
Subsections (b), (c) and (d) below shall not apply unless the Employee has
executed a general release of all claims that he may then have against the
Company or persons affiliated with the Company. The release shall be in a form
prescribed by the Company, without alterations. The Employee shall execute and
return the release on or before the date specified by the Company in the
prescribed form (the “Release Deadline”). The Release Deadline shall in no event
be later than 60 days after the Employee’s Separation. If the Employee fails to
return the release on or before the Release Deadline, or if the Employee revokes
the release, then the Employee shall not be entitled to the benefits described
in this Section 6.

(b) Severance Pay. If, during the term of this Agreement, a Separation occurs
because the Company terminates the Employee’s Employment for any reason other
than Cause or Permanent Disability, or because the Employee terminates his
Employment within six months after a condition constituting Good Reason arises,
then the Company shall pay the Employee both of the following:

(i) Base Compensation. His Base Compensation for a period of six months
following the Separation (the “Continuation Period”). Such Base Compensation
shall be paid at the rate in effect at the time of the Separation and in
accordance with the Company’s standard payroll procedures. The salary
continuation payments shall commence within 30 days after the Release Deadline
and, once they commence, shall be retroactive to the date of the Employee’s
Separation.

(ii) Target Bonus. A bonus in an amount equal to a pro-rata portion of the
Annual Target Bonus for the year during which the Separation occurs. Such amount
shall be payable in a lump sum within 30 days after the Release Deadline.

 

3



--------------------------------------------------------------------------------

(c) Health Insurance. If Subsection (b) above applies, and if the Employee
elects to continue his health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) following the Separation, then the Company
shall pay the Employee’s monthly premium under COBRA until the earliest of
(i)the close of the Continuation Period, (ii) the expiration of the Employee’s
continuation coverage under COBRA and (iii) the date when the Employee is
offered substantially equivalent health insurance coverage in connection with
new employment or self-employment.

(d) Options. If, during the term of this Agreement, a Separation occurs because
the Company terminates the Employee’s Employment for any reason other than Cause
or Permanent Disability, then (i) the vested portion of the shares of the
Company’s Common Stock subject to all options held by the Employee at the time
of his Separation shall be determined by adding three months to the actual
period of service that he has completed with the Company and (ii) such options
shall be exercisable for six months after the Employee’s Separation.

7. Non-Solicitation, Non-Disclosure and Non-Competition. The Employee has
entered into a Proprietary Information and Inventions Agreement with the
Company, which agreement is incorporated herein by reference.

8. Successors.

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

(b) Employee’s Successors. This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9. Definitions. For all purposes under this Agreement, the following terms shall
have the meaning set forth below:

“Cause” shall mean:

(a) An unauthorized use or disclosure by the Employee of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;

(b) A material breach by the Employee of any agreement between the Employee and
the Company;

 

4



--------------------------------------------------------------------------------

(c) A material failure by the Employee to comply with the Company’s written
policies or rules;

(d) The Employee’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State thereof;

(e) The Employee’s gross negligence or willful misconduct;

(f) A continuing failure by the Employee to perform assigned duties after
receiving written notification of such failure from the Board; or

(g) A failure by the Employee to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers or employees,
if the Company has requested the Employee’s cooperation.

“Good Reason” shall mean (i) the Employee’s receipt of notice that his principal
workplace will be relocated by more than 30 miles or (ii) a reduction in the
Employee’s Base Compensation by more than 10%, unless pursuant to a Company-wide
reduction affecting all employees proportionately. A condition shall not be
considered “Good Reason” unless the Employee gives the Company written notice of
such condition within 90 days after such condition comes into existence and the
Company fails to remedy such condition within 30 days after receiving the
Employee’s written notice.

“Permanent Disability” shall mean that the Employee, at the time notice is
given, has failed to perform his duties under this Agreement for a period of not
less than 90 consecutive days as the result of his incapacity due to physical or
mental injury, disability or illness.

“Separation” shall mean a “separation from service,” as defined in the
regulations under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

10. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the Employee,
mailed notices shall be addressed to him at the home address that he most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer of the
Company (other than the Employee). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

5



--------------------------------------------------------------------------------

(c) Whole Agreement. No other agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement and the Proprietary
Information and Inventions Agreement contain the entire understanding of the
parties with respect to the subject matter hereof. The letter agreement dated
December 17, 2008, between the Employee and the Company is hereby superseded.

(d) Tax Matters. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law. For
purposes of Section 409A of the Code, each periodic salary continuation payment
under Section 6(b)(i) is hereby designated as a separate payment. If the Company
determines that the Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder at the time
of his Separation, then:

(i) Any salary continuation payments under Section 6(b)(i), to the extent not
exempt from Section 409A of the Code, shall commence during the seventh month
after the Employee’s Separation and the installments that otherwise would have
been paid during the first six months following the Employee’s Separation shall
be paid in a lump sum when such salary continuation payments commence; and

(ii) Any lump sum payment under Section 6(b)(ii), to the extent not exempt from
Section 409A of the Code, shall be made during the seventh month after the
Employee’s Separation.

The Company shall not have a duty to design its compensation policies in a
manner that minimizes the Employee’s tax liabilities, and the Employee shall not
make any claim against the Company or the Board related to tax liabilities
arising from the Employee’s compensation.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Maryland (except
their provisions governing the choice of law).

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof, or the Employee’s Employment or the termination
thereof, shall be settled in the State of Maryland, by arbitration in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association. The decision of the arbitrator shall be final
and binding on the parties, and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. The parties hereby
agree that the arbitrator shall be empowered to enter an equitable decree
mandating specific enforcement of the terms of this Agreement. The Company and
the Employee shall share equally

 

6



--------------------------------------------------------------------------------

all fees and expenses of the arbitrator. The Employee hereby consents to
personal jurisdiction of the state and federal courts located in the State of
Maryland for any action or proceeding arising from or relating to this Agreement
or relating to any arbitration in which the parties are participants.

(h) No Assignment. This Agreement and all rights and obligations of the Employee
hereunder are personal to the Employee and may not be transferred or assigned by
the Employee at any time. The Company may assign its rights under this Agreement
to any entity that assumes the Company’s obligations hereunder in connection
with any sale or transfer of all or a substantial portion of the Company’s
assets to such entity.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the date first written
above.

 

/s/ Gunther Birznieks Gunther Birznieks

 

VANDA PHARMACEUTICALS INC. By   /s/ Mihael H. Polymeropoulos, M.D. Title:  
President/CEO

 

8